DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benson et al. (US 2004/0023106 A1) in view of Stark et al. (US 8,007,758) and as evidenced by Hunt et al. (US 5,652,021).
Regarding claim 1, Benson discloses an electrolyte comprises an amorphous lithium metaborate layer (interlayer(s) 140 alternately stacked with LIPON layers 130 to form the electrolyte [0051]-[0052], Fig. 1-2; interlayer can be made from a list of materials including LiBO2 [0045]-[0046] and formed using a variety of techniques [0049]).
However, the reference fails to disclose containing about 0.1 weight percent to 10 weight percent carbon.
Stark discloses preparing lithium metal oxide by flame spray pyrolysis by mixing lithium compounds and boron containing compounds in combustible fluid, wherein the mixture is flame sprayed to combust at high temperature in the range of 600-1200°C (see C6/L3-19, C7/L30-65, C8/L26-30), and metal oxides are suitable for manufacture of coatings (C9/L30-33).  Further, the flame spray pyrolysis/combustion chemical vapor deposition techniques are well-known in the art to allow large-scale, open-atmosphere deposition of films or coatings of a variety of materials including metal oxides as thin layers on various substrates as evidenced in Hunt (Title, Abstract, C4/L35-C5/L11).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Further regarding a limitation in claim 1 reciting “containing about 0.1 weight percent to 10 weight percent carbon” which are directed to a property attributed to a manufacturing technique of the electrolyte, it is noted that once Hunt teaches a flame spray pyrolysis/combustion chemical vapor deposition technique (general description of CCVD process, C5/L45-C7/L39; temperature range 100 to 2200 degrees C, pressure of 10 to 10,000 torr, C7/L17-28; deposition rate of 0.1 to 1000 µm/hr, C8/L5-7; less than 100 micron thickness, claim 19), and therefore produces an electrolyte that is substantially similar to the electrolyte of claim 1 (deposition rate of 400 angstroms/minute, 850 to 1000 degrees C, less than 100 microns, pressure between 10 torr and 10,000 torr, see paragraphs [0059]-[0061] of the instant specification), the electrolyte of the prior will, inherently, display recited properties (see MPEP 2112).
Further regarding claim 1 reciting the limitation “an electrolyte that has been manufactured at an oxygen partial pressure between 1x10^-3 Pa and 1x10^8Pa”, product-by-process limitations are not given patentable weight since the method does not provide additional structure to the claim (see MPEP 2113 and 2114).  Nevertheless, Hunt discloses a flame spray pyrolysis/combustion chemical vapor deposition technique performed under pressure of 10 to 10,000 torr (C7/L17-28).  
Regarding claim 2, modified Benson discloses all of the claim limitations as set forth above.  Further regarding claim 2 reciting the limitation “said oxygen partial pressure is approximately 1x10^5Pa”, product-by-process limitations are not given patentable weight since the method does not provide additional structure to the claim (see MPEP 2113 and 2114).  Nevertheless, Hunt discloses a flame spray pyrolysis/combustion chemical vapor deposition technique performed under ambient conditions (C1/L10-12).  
Regarding claim 3, modified Benson discloses all of the claim limitations as set forth above.  Further regarding claim 3 reciting the limitation “said oxygen partial pressure is between 1x10^2 Pa and 1x10^6Pa”, product-by-process limitations are not given patentable weight since the method does not provide additional structure to the claim (see MPEP 2113 and 2114).  Nevertheless, Hunt discloses a flame spray pyrolysis/combustion chemical vapor deposition technique performed under ambient conditions (C1/L10-12).  
Regarding claim 4, modified Benson discloses all of the claim limitations as set forth above.  Further regarding claim 4 reciting the limitation “the electrolyte is manufactured in ambient atmosphere”, product-by-process limitations are not given patentable weight since the method does not provide additional structure to the claim (see MPEP 2113 and 2114).  Nevertheless, Hunt discloses a flame spray pyrolysis/combustion chemical vapor deposition technique performed under ambient conditions (C1/L10-12).  

Regarding claim 5, Benson discloses a method of manufacturing an electrolyte, wherein the electrolyte is formed to comprise an amorphous lithium metaborate layer (interlayer(s) 140 alternately stacked with LIPON layers 130 to form the electrolyte [0051]-[0052], Fig. 1-2; interlayer can be made from a list of materials including LiBO2 [0045]-[0046] and formed using a variety of techniques [0049]).
However, the reference fails to disclose the step of forming the electrolyte in an atmosphere having an oxygen partial pressure between 1x10^-3 Pa and 1x10^8Pa containing about 0.1 weight percent to 10 weight percent carbon.
Stark discloses preparing lithium metal oxide by flame spray pyrolysis by mixing lithium compounds and boron containing compounds in combustible fluid, wherein the mixture is flame sprayed to combust at high temperature in the range of 600-1200°C (see C6/L3-19, C7/L30-65, C8/L26-30), and metal oxides are suitable for manufacture of coatings (C9/L30-33).  Further, the flame spray pyrolysis/combustion chemical vapor deposition techniques are well-known in the art to allow large-scale, open-atmosphere deposition of films or coatings of a variety of materials including metal oxides as thin layers on various substrates as evidenced in Hunt (Title, Abstract, C4/L35-C5/L11; combustion chemical vapor deposition technique performed under pressure of 10 to 10,000 torr, C7/L17-28).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Further regarding a limitation in claim 5 reciting “containing about 0.1 weight percent to 10 weight percent carbon” which are directed to a property attributed to a manufacturing technique of the electrolyte, it is noted that once Hunt teaches a flame spray pyrolysis/combustion chemical vapor deposition technique (general description of CCVD process, C5/L45-C7/L39; temperature range 100 to 2200 degrees C, pressure of 10 to 10,000 torr, C7/L17-28; deposition rate of 0.1 to 1000 µm/hr, C8/L5-7; less than 100 micron thickness, claim 19), and therefore produces an electrolyte that is substantially similar to the electrolyte of claim 5 (deposition rate of 400 angstroms/minute, 850 to 1000 degrees C, less than 100 microns, pressure between 10 torr and 10,000 torr, see paragraphs [0059]-[0061] of the instant specification), the electrolyte of the prior will, inherently, display recited properties (see MPEP 2112).
Regarding claim 6, modified Benson discloses all of the claim limitations as set forth above.  Hunt further discloses said oxygen partial pressure is approximately 1x10^5Pa (performed under ambient conditions, C1/L10-12).  
Regarding claim 7, modified Benson discloses all of the claim limitations as set forth above.  Hunt further discloses the oxygen partial pressure is between 1x10^2 Pa and 1x10^6Pa (performed under ambient conditions, C1/L10-12).  
Regarding claim 8, modified Benson discloses all of the claim limitations as set forth above.  Hunt further discloses the atmosphere is an ambient atmosphere (performed under ambient conditions, C1/L10-12).  

Regarding claim 9, Benson discloses a solid thin film comprising an amorphous lithium metaborate layer (interlayer(s) 140 alternately stacked with LIPON layers 130 to form the electrolyte [0051]-[0052], Fig. 1-2; interlayer can be made from a list of materials including LiBO2 [0045]-[0046] and formed using a variety of techniques [0049]).
However, the reference fails to disclose containing about 0.1 weight percent to 10 weight percent carbon.
Stark discloses preparing lithium metal oxide by flame spray pyrolysis by mixing lithium compounds and boron containing compounds in combustible fluid, wherein the mixture is flame sprayed to combust at high temperature in the range of 600-1200°C (see C6/L3-19, C7/L30-65, C8/L26-30), and metal oxides are suitable for manufacture of coatings (C9/L30-33).  Further, the flame spray pyrolysis/combustion chemical vapor deposition techniques are well-known in the art to allow large-scale, open-atmosphere deposition of films or coatings of a variety of materials including metal oxides as thin layers on various substrates as evidenced in Hunt (Title, Abstract, C4/L35-C5/L11).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Further regarding a limitation in claim 9 reciting “containing about 0.1 weight percent to 10 weight percent carbon” which are directed to a property attributed to a manufacturing technique of the electrolyte, it is noted that once Hunt teaches a flame spray pyrolysis/combustion chemical vapor deposition technique (general description of CCVD process, C5/L45-C7/L39; temperature range 100 to 2200 degrees C, pressure of 10 to 10,000 torr, C7/L17-28; deposition rate of 0.1 to 1000 µm/hr, C8/L5-7; less than 100 micron thickness, claim 19), and therefore produces an electrolyte that is substantially similar to the electrolyte of claim 9 (deposition rate of 400 angstroms/minute, 850 to 1000 degrees C, less than 100 microns, pressure between 10 torr and 10,000 torr, see paragraphs [0059]-[0061] of the instant specification), the electrolyte of the prior will, inherently, display recited properties (see MPEP 2112).
Further regarding claim 9 reciting the limitation “an electrolyte that has been manufactured at an oxygen partial pressure between 1x10^-3 Pa and 1x10^8Pa”, product-by-process limitations are not given patentable weight since the method does not provide additional structure to the claim (see MPEP 2113 and 2114).  Nevertheless, Hunt discloses a flame spray pyrolysis/combustion chemical vapor deposition technique performed under pressure of 10 to 10,000 torr (C7/L17-28).  
Regarding claim 10, modified Benson discloses all of the claim limitations as set forth above.  Further regarding claim 10 reciting the limitation “said oxygen partial pressure is approximately 1x10^5Pa”, product-by-process limitations are not given patentable weight since the method does not provide additional structure to the claim (see MPEP 2113 and 2114).  Nevertheless, Hunt discloses a flame spray pyrolysis/combustion chemical vapor deposition technique performed under ambient conditions (C1/L10-12).  
Regarding claim 11, modified Benson discloses all of the claim limitations as set forth above.  Further regarding claim 11 reciting the limitation “said oxygen partial pressure is between 1x10^2 Pa and 1x10^6Pa”, product-by-process limitations are not given patentable weight since the method does not provide additional structure to the claim (see MPEP 2113 and 2114).  Nevertheless, Hunt discloses a flame spray pyrolysis/combustion chemical vapor deposition technique performed under ambient conditions (C1/L10-12).  
Regarding claim 12, modified Benson discloses all of the claim limitations as set forth above.  Further regarding claim 12 reciting the limitation “the electrolyte is manufactured in ambient atmosphere”, product-by-process limitations are not given patentable weight since the method does not provide additional structure to the claim (see MPEP 2113 and 2114).  Nevertheless, Hunt discloses a flame spray pyrolysis/combustion chemical vapor deposition technique performed under ambient conditions (C1/L10-12).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,450,239 B1 in view of Hunt et al. (US 5,652,021).  
Claims 1-18 of U.S. Patent No. 9,450,239 B1 disclose a method including steps describing the formation of amorphous lithium metaborate using a flame spray pyrolysis technique but does not expressly teach or suggest that the step of forming the electrolyte is performed in an atmosphere having an oxygen partial pressure between 1x10^-3 and 1x10^8Pa and containing about 0.1 weight percent to 10 weight percent carbon.
Hunt discloses flame spray pyrolysis/combustion chemical vapor deposition techniques allow large-scale, open-atmosphere deposition of films or coatings of a variety of materials including metal oxides as thin layers on various substrates (Title, Abstract, C4/L35-C5/L11).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Further regarding a claim limitation reciting “containing about 0.1 weight percent to 10 weight percent carbon” which is directed to a property attributed to a manufacturing technique of the electrolyte, it is noted that once Hunt teaches a flame spray pyrolysis/combustion chemical vapor deposition technique (general description of CCVD process, C5/L45-C7/L39; temperature range 100 to 2200 degrees C, pressure of 10 to 10,000 torr, C7/L17-28; deposition rate of 0.1 to 1000 µm/hr, C8/L5-7; less than 100 micron thickness, claim 19), and therefore produces an electrolyte that is substantially similar to said instantly claimed electrolyte (deposition rate of 400 angstroms/minute, 850 to 1000 degrees C, less than 100 microns, pressure between 10 torr and 10,000 torr, see paragraphs [0059]-[0061] of the instant specification), the electrolyte of the prior will, inherently, display recited properties (see MPEP 2112).

Claims 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,340,554 B2 in view of Hunt et al. (US 5,652,021).  
Claims 1-19 of U.S. Patent No. 10,340,554 B2 disclose a method including steps describing the formation of amorphous lithium metaborate using a flame spray pyrolysis technique but does not expressly teach or suggest that the step of forming the electrolyte is performed in an atmosphere having an oxygen partial pressure between 1x10^-3 and 1x10^8Pa and containing about 0.1 weight percent to 10 weight percent carbon.
Hunt discloses flame spray pyrolysis/combustion chemical vapor deposition techniques allow large-scale, open-atmosphere deposition of films or coatings of a variety of materials including metal oxides as thin layers on various substrates (Title, Abstract, C4/L35-C5/L11).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Further regarding a claim limitation reciting “containing about 0.1 weight percent to 10 weight percent carbon” which is directed to a property attributed to a manufacturing technique of the electrolyte, it is noted that once Hunt teaches a flame spray pyrolysis/combustion chemical vapor deposition technique (general description of CCVD process, C5/L45-C7/L39; temperature range 100 to 2200 degrees C, pressure of 10 to 10,000 torr, C7/L17-28; deposition rate of 0.1 to 1000 µm/hr, C8/L5-7; less than 100 micron thickness, claim 19), and therefore produces an electrolyte that is substantially similar to said instantly claimed electrolyte (deposition rate of 400 angstroms/minute, 850 to 1000 degrees C, less than 100 microns, pressure between 10 torr and 10,000 torr, see paragraphs [0059]-[0061] of the instant specification), the electrolyte of the prior will, inherently, display recited properties (see MPEP 2112).

Claims 1-4 and 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,573,931 B2 in view of Hunt et al. (US 5,652,021).  
Claims 1-5 of U.S. Patent No. 10,340,554 B2 disclose a layer of amorphous LiBO2 formed by a flame spray pyrolysis technique resulting in the layer including carbon but does not expressly teach or suggest containing about 0.1 weight percent to 10 weight percent carbon.
Hunt discloses flame spray pyrolysis/combustion chemical vapor deposition techniques allow large-scale, open-atmosphere deposition of films or coatings of a variety of materials including metal oxides as thin layers on various substrates (Title, Abstract, C4/L35-C5/L11).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Further regarding a claim limitation reciting “containing about 0.1 weight percent to 10 weight percent carbon” which is directed to a property attributed to a manufacturing technique of the electrolyte, it is noted that once Hunt teaches a flame spray pyrolysis/combustion chemical vapor deposition technique (general description of CCVD process, C5/L45-C7/L39; temperature range 100 to 2200 degrees C, pressure of 10 to 10,000 torr, C7/L17-28; deposition rate of 0.1 to 1000 µm/hr, C8/L5-7; less than 100 micron thickness, claim 19), and therefore produces an electrolyte that is substantially similar to said instantly claimed electrolyte (deposition rate of 400 angstroms/minute, 850 to 1000 degrees C, less than 100 microns, pressure between 10 torr and 10,000 torr, see paragraphs [0059]-[0061] of the instant specification), the electrolyte of the prior will, inherently, display recited properties (see MPEP 2112).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        3/7/2022